    Changes   to Gretna’s Document
         Case 2:17-cv-14581-JVM Deferred
                                     148-3 Prosecution
                                           Filed 07/10/20 Page 1Program
                                                                 of 1

       Proposed Benefits for Program Participants
                                                                                                      EXHIBIT
What is happening with the Deferred Prosecution Program?
                                                                                                            3
 People who participated in the Gretna Mayor’s Courts Deferred Prosecution Program sued the City of Gretna
 and others in the federal class action lawsuit, Nelson v. Constant, No. 17-14581.. The Program was supposed
 to help people avoid conviction, but the lawsuit claimed it excluded anyone who could not pay the fees.


How would you benefit?
 A settlement (legal agreement) has been proposed in this class action suit to help you get the benefits you
 deserve under the law. See below to see how you would benefit based on your Program involvement:

      If You…                                      Your Proposed Benefits
      Are currently in the Program and having       If you qualify, Program fees can be divided into
      a hard time making payments                    smaller payments (payment plans)
      (Now)                                         Payment plans will be 12 months or less
                                                    Monthly payments no more than what you earn
                                                     in 8-hour workday
                                                    If you qualify, Program fees may be $0

      Paid Program fees, were dropped from          Can rejoin the Program with credit for past
      the Program, and still have an open case       payments and get all benefits listed above
      (2018 and after)                              Avoid conviction


      Paid Program fees, were dropped from          Refund of all your past payments to the Program
      the Program, and were later convicted
      (Before Jan. 1, 2018)

What do you need to do to get your benefits?
  No action. These changes will happen automatically, if the settlement is approved.


If you disagree with the settlement or think it’s unfair, what can you do?
  You can file a written objection with the Federal District Court on 500 Poydras St, New Orleans, LA 70130 on
  or before _______. You can also come to the hearing in person on September 1, 2020, at 2 p.m. and tell the
  federal court why you think the settlement shouldn’t be approved.


                    Want to learn more about your rights?
                              Call us at 504-620-2259.                  Visit our website at
                              Mon – Thurs 9am-6pm.                      macarthurjustice.org/zzzzzz

 The Roderick & MacArthur Justice Center is a non-profit law firm representing the people (class members)
 who sued the City of Gretna and others in Nelson v. Constant.


 This proposal only applies to the Gretna Mayor’s Court in Gretna City Hall (which handles only
misdemeanor charges and traffic citations) and not any other program in any other court or parish
